MEMO. ENDORSED

Case TANCE OOME:NSR Rocument 19 Eiled 97/29/20 Page 1 of 4

PARKER AND CARMODY, LLP

ATTORNEYS AT LAW
850 THIRD AVENUE
14™ FLOOR
NEW YORK, N.Y. 10022
DANIEL S. PARKER TELEPHONE: (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER DanielParker@aol.com

July 29, 2020 The parties’ request to adjourn the

Hon. Nelson S. Roman Status Conf. scheduled for July 30,
United States District Judge 2020 until Oct. 1, 2020 at 11:00 am
Southern District of New York is granted. Clerk of the Court
300 Quarropas Street requested to terminate the motion
White Plains, NY 10601 (doc. 18).
Dated: Ju 4 29,2020.
Re: United States y. Purdy and Emanuel SO ORDERED. os os
20 Cr 0048 (NSR) i ee

 

eee
‘ eaten S

Dear Judge Roman: Nelson S. Roman, U.S.D.J.

 

I represent Richard Emanuel and Susanne Brody, Esq. represents Dillon Purdy. I_write on
behalf of both defendants, and with the consent of the Government, requesting that the
conference previously scheduled for tomorrow, July 30, 2020 be adjourned to October 1, 2020.

The defense continues to review discovery in this matter which requires additional time and
the adjournment would also provide counsel with an opportunity to engage in plea negotiations.
Accordingly, it is for those reasons that we seek an adjournment and consent to the exclusion of
time under the Speedy Trial Act.

If the foregoing meets with Your Honor’s approval, then I respectfully request that you “So
Order” this letter, granting our request for an adjournment.

I hope you and your staff are well. Thank you for your immediate attention to, and
consideration in, this matter.

Respectfully submitted,

SONY /s/

Tel. 212-239-9777

DOCUMENT Daniel S. Parker
|i ELECTRONICALLY FILED Parker and Carmody, LLP
Il neat 850 Third Ave., 14" Floor
| suece wits, 7 oe eed New York, NY 10022

-Cce: All parties (BY ECF)

at
